DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 15 February 2021, in response to the Office Action mailed 17 December 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 15 February 2021, with respect to the amended claim 1 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-20 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various elements of the claimed invention, including computation units for implementing a set of neurons in a signal processing module, various arrangement of data in the memory, and routing data from memory to the computation units.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claim 5 is cancelled; claims 1-4 and 6-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE GIROUX/Primary Examiner, Art Unit 2125